

	

		II

		109th CONGRESS

		1st Session

		S. 693

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			

				Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

			

		

		A BILL

		To provide for judicial review of national security

		  letters issued to wire and electronic communications service

		  providers.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Electronic Communications Privacy

			 Judicial Review and Improvement Act of 2005

				.

		

			2.

			Judicial Review

			

				(a)

				In general

				Section 2709(a) of title 18, United States Code, is

			 amended—

				

					(1)

					by striking A wire or electronic communication service

			 provider and inserting the following:

					

						

							(1)

							In general

							A wire or electronic communication service provider

						; and

				

					(2)

					by adding at the end the following:

					

						

							(2)

							Judicial review

							A wire or electronic communication service provider who

				receives a request under subsection (b) may, at any time, seek a court order

				from an appropriate United States district court to modify or set aside the

				request. Any such motion shall state the grounds for challenging the request

				with particularity. The court may modify or set aside the request if compliance

				would be unreasonable or oppressive.

						.

				

				(b)

				Nondisclosure

				Section 2709(c) of title 18, United States Code, is

			 amended—

				

					(1)

					by striking No wire or electronic communication service

			 provider and inserting the following:

					

						

							(1)

							In general

							No wire or electronic communication service provider

						; and

				

					(2)

					by adding at the end the following:

					

						

							(2)

							Judicial review

							A wire or electronic communication service provider who

				receives a request under subsection (b) may, at any time, seek a court order

				from an appropriate United States district court challenging the nondisclosure

				requirement under paragraph (1). Any such motion shall state the grounds for

				challenging the nondisclosure requirement with particularity.

						

							(3)

							Standard of review

							The court may modify or set aside such a nondisclosure

				requirement if there is no reason to believe that disclosure may endanger the

				national security of the United States, interfere with a criminal,

				counterterrorism, or counterintelligence investigation, interfere with

				diplomatic relations, or endanger the life or physical safety of any person. In

				reviewing a nondisclosure requirement, the certification by the Government that

				the disclosure may endanger the national security of the United States or

				interfere with diplomatic relations shall be treated as conclusive unless the

				court finds that the certification was made in bad faith.

						.

				

			3.

			Enforcement of national security letters

			Section 2709(a) of title 18,

			 United States Code, as amended by section 2(a), is further amended by adding at

			 the end the following:

			

				

					(3)

					Enforcement of requests

					The Attorney General may seek enforcement of a request under

				subsection (b) in an appropriate United States district court if a recipient

				refuses to comply with the request.

				.

		

			4.

			Disclosure of information

			

				(a)

				Secure proceedings

				Section 2709 of title 18,

			 United States Code, as amended by sections 2 and 3, is further amended—

				

					(1)

					in subsection (a), by adding

			 at the end the following:

					

						

							(4)

							Secure proceedings

							The disclosure of

				information in any proceedings under this subsection may be limited consistent

				with the requirements of the Classified Information Procedures Act (18 U.S.C.

				App).

						;

				and

				

					(2)

					in subsection (c), by adding at the end the following:

					

						

							(4)

							Secure proceedings

							The disclosure of

				information in any proceedings under this subsection may be limited consistent

				with the requirements of the Classified Information Procedures Act (18 U.S.C.

				App).

						.

				

				(b)

				Disclosure to necessary persons

				Section 2709(c)(1) of title 18, United States Code, as amended by

			 section 2(b)(1), is further amended—

				

					(1)

					by inserting after any person the following:

			 , except for disclosure to an attorney to obtain legal advice regarding

			 the request or to persons to whom disclosure is necessary in order to comply

			 with the request,; and

				

					(2)

					by adding at the end the following: Any attorney or person

			 whose assistance is necessary to comply with the request who is notified of the

			 request also shall not disclose to any person that the Federal Bureau of

			 Investigation has sought or obtained access to information or records under

			 this section..

				

